After Remand from the Alabama Supreme Court

McMILLAN, Judge.
This cause is remanded with instructions for the trial court to resentence Mark William Wood on the authority of Ex parte Wood, 705 So.2d 517 (Ala.1996).
REMANDED FOR RESENTENCING.
All judges concur.

On Return to Remand

McMILLAN, Judge.
. On December 20, 1996, we remanded this cause with instructions for the trial court to resentenee Mark William Wood on the authority of Ex parte Wood, 705 So.2d 517 (Ala.1996). The trial court, in compliance, sentenced .the appellant to 10 years’ imprisonment and ordered him to pay $50 to the Alabama Crime Victims Compensation Fund. The trial court’s order resentencing Wood is hereby affirmed.
AFFIRMED.
All judges concur.